    Case 3:18-cv-15129-FLW-LHG Document 4 Filed 11/16/18 Page 1 of 2 PageID: 22




                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY
                                    TRENTON VICINAGE


    PATRICIA CUNNINGHAM

                       Plaintiff,

    v.                                              : CIVIL ACTION

    THE HOME DEPOT, INC.,
'   HOME DEPOT U.S.A., INC.,                         NO. 3:18-cv-l5129(FLW)(LHG)
    JOHN DOES 1-10 (fictitious names)
    and ABC CORPORATION 1-10
    (fictitious names),                             :NOTICE OF MOTION TO REMAND
                                                      TO STATE COURT PURSUANT
                        Defendants.                 :     TO 28 U.S.C. §1447



    TO:   LINDA WONG, ESQ.
          WONG FLEMING
          821 Alexander Road, Suite 200
          Princeton, New Jersey 08540
          Counsel for Defendant, Home Depot U.S.A., Inc.


           PLEASE TAKE NOTICE that on December 17, 2018 at 9 A.M., or as soon

    thereafter as the matter can be heard, the undersigned, attorneys for plaintiff, PATRICIA

    CUNNINGHAM, will move, before the United States District Court for the District of New

    Jersey, Trenton Vicinage, located at Clarkson S. Fisher Building & U.S. Courthouse,

    402 East State Street, Trenton, New Jersey 08608, for an Order remanding this matter

    to New Jersey State Court pursuant to 28 U.S.C.§1447.

           PLEASE TAKE FURTHER NOTICE that, in support of this motion, Plaintiff will

    rely upon the accompanying Brief in Support of Motion to Remand Case and
Case 3:18-cv-15129-FLW-LHG Document 4 Filed 11/16/18 Page 2 of 2 PageID: 23




Certification of Counsel.

                                   CARLUCCIO, LEONE, DIMON,
                                   DOYLE & SACKS, LLC
                                   Attorneys for Plaintiff, Patricia Cunningham

                                   By:    s/ Gary Ahladianakis_____
                                         GARY AHLADIANAKIS, ESQ.


Dated: November 16, 2018
